DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 26 October 2021 has been entered.
Claims 41, 43-45, and 63-68 remain pending in the application, wherein claims 43-44 have been amended, claims 1-2, 6, 8-13, 15, 17, 22-23, 29, and 62 are canceled by this amendment, and claims 64-68 are new.  The examiner acknowledges no new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 41, 43-45, and 63-68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined previously in the Final Office Action mailed 31 August 2021, the closest prior art of record is the combined teachings of Bischel et al. (US PGPub. No. 2017/0121982, previously cited) in view of Park (KR 2005-001294, previously cited), Wang et al. (Wood Sci Technol 2004, NPL previously cited), and von Bonin et al. (US Pat. No. 5,604,024, previously cited), and as evidenced by Shen (Polymer Green Flame Retardants 2014, NPL previously cited) and Winandy et al. (Forest Prod J 2005, NPL previously cited).  Of these references, only von Bonin teaches where the composition may include aluminum carbonate but the content is too high to be commensurate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 4, filed 26 October 2021, with respect to the obviousness type prior art rejections have been rendered moot by the cancellation of the rejected claims.  The rejection of claims 1-2, 6, 8-13, and 62 and of claims 15, 22-23, and 29 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s cancellation of claim 17 has rendered the objection previously set forth in the Final Office Action mailed 31 August 2021 as being moot.  The objection to claim 17 as being dependent on a rejected claim has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784